DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “ receiving a diagnostic parameter at the diagnostic monitoring block, the diagnostic parameter being indicative of an adequate shape of the antenna current samples; using the diagnostic parameter to generate a diagnostic error indicator; and determining whether to disable a driver circuit based on the diagnostic error indicator” (claim 1) or “based on a short circuit analysis of antenna current samples, the antenna current control unit determines whether to decouple the driver circuit from the antenna current control unit, wherein the short circuit analysis includes a determination as to whether a short circuit exists in a vehicle communication system coupled to the processor” (claim 10) or “based upon short circuit analysis of the plurality of cables by the vehicle access module, the plurality of cables are decoupled from the vehicle access module, wherein in order to determine with a short circuit exists in the plurality of cables, the short circuit analysis includes a determination as to whether a maximum of antenna current samples taken from the antenna is qreater than a diaqnostic parameter times an averaqe of the antenna current samples” (claim 19). The remaining claims 2-9, 12-18 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1-10 and 12-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamada et al., Patent No. 10,000,187.
                                                     Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844